                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                         NO. 5:15-CR-223-1H

UNITED STATES OF AMERICA,          )
                                   )
     v.                            )
                                   )
                                   )                  ORDER
DANNY LASHUN LEWIS,                )
                                   )
     Defendant.                    )



     This   matter   is   before   the   court   on   defendant’s   motion

requesting judicial recommendation as well as an emergency motion

request judicial recommendation.         Defendant asks this court to

recommend early halfway house placement for him in light of his

behavior while incarcerated as well as the COVID-19 pandemic.

Under the circumstances, the court finds these matters are best

left to the discretion of the Bureau of Prisons. Therefore, the

motions [DE #30 and #31] are DENIED.

     This 14th day of April 2020.




                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26
